DETAILED ACTION

Specification
The disclosure is objected to because of the following informalities: Applicant is require to fully disclose the   
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1, Applicant is required to clarify where are first and second parameters the processor receiving from?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1-2, 10-12, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hill (US 2011/0075835).
As per claim 1, Hill discloses a system (figure 5) comprising: 
an electromagnetic load (520) configured to generating a haptic event (paragraph 0035); and 
a haptic processor (516, paragraphs 0035-0044) configured to: 
receive at least one first parameter indicative of a desired perception of the haptic event to a user of a device (500) comprising the electromagnetic load; 
receive at least one second parameter indicative of one or more characteristics of the device; and 
process the at least one first parameter and the at least one second parameter to generate a driving signal to the electromagnetic load in order to produce the desired perception to the user despite variances in the device that cause an actual perception of the haptic event to vary from the desired perception. 
As per claim 2, Hill discloses the at least one first parameter being indicative of a desired acceleration of the device (paragraph 0040).
As per claim 10, Hill discloses the electromagnetic load comprises a haptic transducer (paragraph 0009 and 0060).
.

Allowable Subject Matter
6.	Claims 3-9 and 13-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Haparnas (US 7,392,066) discloses a device and method for adjusting volume of a mobile device comprising sampling ambient noise around the mobile device to obtain at least one audio sample; measuring volume of the at least one audio sample to determine volume of the ambient noise; increasing the volume of the mobile device, when the volume of the ambient noise is greater than a first threshold value; and decreasing the volume of the mobile device, when the volume of the ambient noise is less than a second threshold value.
Zernovizky et al. (US 7,333,604) disclose a device and method for handling announcement of an incoming call in a telephone handset in accordance with a measured ambient noise level is provided, such that a ringer whose loudness being automatically adjusted in accordance with a measured ambient noise levels. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hai Phan can be reached on 571-272-6338.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




September 16, 2021